                             UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                       Eastern Division

In Re:                                          )              BK No.:    21-01103
VICTORIA BREWER - BAISI                         )
                                                )              Chapter: 13
                                                )
                                                )              Honorable Timothy A. Barnes
                                                )
                 Debtor(s)                      )
                  ORDER ALLOWING CHAPTER 13 COMPENSATION UNDER
                      COURT-APPROVED RETENTION AGREEMENT
                         (Use for cases filed on or after April 20, 2015)

 On the application of debtor(s)' counsel for compensation for representing the debtor(s) in this case and
 pursuant to the Court-Approved Retention Agreement executed by debtor(s) and counsel, the court grants
 the application based on its finding that the allowance is reasonable under the provisions of 11 U.S.C. §
 330(a), as follows:

             $         4,500.00      for legal services through conclusion of the case.
            $                30.00   for reimbursable expenses.
            $          4,530.00      total fees and reimbursement allowed.
            -$               30.00   less payment received from debtor before date of application.

            $          4,500.00      balance allowed and due to the attorney under this order.




                                                             Enter:


                                                                      Timothy A. Barnes

Dated: June 24, 2021                                                  United States Bankruptcy Judge

Fees Payable to:
David M. Siegel
                                            APPROVED FOR PAYMENT FROM FUNDS
                                            HELD BY THE CHAPTER 13 TRUSTEE ONLY
